SANDIDGE, Judge.
The appellant, Irvin Saylor, was convicted in the Rockcastle Circuit Court of stealing 40 bushels of corn of the value of $50 which belonged to Roy Kidwell. He was sentenced to one year in the penitentiary.
Appellant urges the court should have-sustained his motion for a directed verdict, on the theory that the evidence was circumstantial and just as consistent with his innocence as with his guilt.
We have carefully considered the evidence and find appellant’s contention is without merit. The evidence is circumstantial, and as to some things conflicting, but when considered as a whole, we think it points unerringly to appellant’s guilt. There is nothing to be served by reviewing *820the evidence in detail, but we might point out the conclusive proof of a trail of “slip shucked” corn of the type in Kidwell’s crib from the latter, for more than a mile, to the home of appellant; the finding of such corn at his place; and the proof that the corn first appeared scattered along such route in close proximity to the time appellant admittedly traveled over same with a wagon and truck, amply justifies our conclusion.
Under the evidence the court correctly submitted the case to the jury, and its verdict was fully supported thereby. The judgment is affirmed.